Title: To James Madison from James Maury, 11 April 1811
From: Maury, James
To: Madison, James


Dear SirLiverpool 11th. April 1811
With this is a Copy of the letter I had the honour to write to you on the 14th November, since which I have not received any instructions about your Tobacco ⅌ Adeline. No part of it has been sold.
It now is more than twelve months since the commencement of the Unparalleled distresses to which the Trading Interest of this Country has been subjected. They still are so great that Government offer a Loan of Six millions to the sufferers; but, as the Act is but just passed and the Money not yet diffused, one cannot speak as to it’s effects. It may produce relief, tho’, probably, but temporary; because those distresses are more to be attributed to the difficulty of introducing goods from this Country into the ports of the Continent than to any other Cause.
Under these circumstances foreign produce in general is greatly depressed and very unsaleable. The Stocks of Tobacco in this port and London only now are about 36.000 Hhds, of which 15.000 are here; about double the quantity at any past period. With great respect & esteem I have the honor to be your obliged friend and servant
James Maury
